J-S54016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

 TYRONE LEONARD

                             Appellant                 No. 1943 WDA 2016


                 Appeal from the PCRA Order November 30, 2016
                In the Court of Common Pleas of Allegheny County
               Criminal Division at No(s): CP-02-CR-0004286-2012


BEFORE: OTT, J., MOULTON, J., and FITZGERALD, J.*

MEMORANDUM BY MOULTON, J.:                       FILED NOVEMBER 6, 2017

       Tyrone Leonard appeals from the November 30, 2016 order entered in

the Allegheny County Court of Common Pleas denying his petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46. We affirm.

       On March 7, 2014, Leonard pled guilty to third-degree murder and

aggravated assault.1 That same day, the trial court sentenced Leonard to an

aggregate term of 23 to 50 years’ incarceration. Leonard did not file a direct

appeal.



____________________________________________


       *   Former Justice specially assigned to the Superior Court.

       1   18 Pa.C.S. §§ 2502(a) and 2702(a)(1), respectively.
J-S54016-17



        On March 12, 2015, Leonard filed a timely first PCRA petition. On March

18, 2015, the PCRA court appointed counsel and scheduled a status

conference. On March 22, 2016, Leonard filed another pro se PCRA petition.

On March 30, 2016, the PCRA court, noting that the status conference had

never occurred,2 directed PCRA counsel to take “whatever action she deems

appropriate” by April 19, 2016. On June 29, 2016, after receiving an extension

of time, counsel filed an amended PCRA petition. On November 30, 2016, the

PCRA court held a hearing, after which it denied Leonard’s petition.         On

December 21, 2016, Leonard timely filed a notice of appeal.

        Leonard raises one issue on appeal: “The PCRA Court erred in denying

relief, because plea counsel was ineffective in failing to withdraw the guilty

plea as requested where Mr. Leonard did not understand the sentence he

would receive, resulting in an unlawfully induced guilty plea.” Leonard’s Br.

at 5.

        Our standard of review from the denial of PCRA relief “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011). We will not disturb the PCRA

court’s factual findings “unless there is no support for [those] findings in the

certified record.” Commonwealth v. Melendez-Negron, 123 A.3d 1087,

1090 (Pa.Super. 2015).

____________________________________________


        2   The record does not reveal why the status conference was not held.

                                           -2-
J-S54016-17



      Leonard asserts a claim of plea counsel ineffectiveness. To prevail on

ineffective assistance of counsel claims, “[the PCRA petitioner] must plead and

prove, by a preponderance of the evidence, three elements: (1) the underlying

legal claim has arguable merit; (2) counsel had no reasonable basis for his

action or inaction; and (3) [the petitioner] suffered prejudice because of

counsel’s action or inaction.” Commonwealth v. Spotz, 18 A.3d 244, 260

(Pa. 2011). “The law presumes counsel was effective.” Commonwealth v.

Miner, 44 A.3d 684, 687 (Pa.Super. 2012). “A claim of ineffectiveness will

be denied if the petitioner’s evidence fails to meet any of these prongs.”

Commonwealth v. Williams, 980 A.2d 510, 520 (Pa. 2009).

      Leonard argues that his plea counsel was ineffective for failing to file a

motion to withdraw Leonard’s guilty plea. According to Leonard, his plea was

involuntarily and unknowingly entered because: (1) he did not understand

the charges to which he was pleading guilty; (2) he did not understand the

range of potential sentences; (3) he did not know that the trial court was not

bound by the plea agreement; and (4) the trial court did not conclude that

there was an adequate factual basis for his plea. Leonard asserts that his

counsel was ineffective for inducing him to enter a plea without this vital

information.

      “Counsel may be deemed ineffective for failing to file a motion to

withdraw guilty plea.”   Commonwealth v. Gonzalez, 840 A.2d 326, 331

(Pa.Super. 2003) (en banc).      “However, counsel can hardly be deemed

ineffective unless he/she is aware that grounds for withdrawal exist.” Id. “[A]

                                     -3-
J-S54016-17



defendant who attempts to withdraw a guilty plea after sentencing must

demonstrate prejudice on the order of manifest injustice before withdrawal is

justified.” Commonwealth v. Pantalion, 957 A.2d 1267, 1271 (Pa.Super.

2008). “A plea rises to the level of manifest injustice when it was entered into

involuntarily,    unknowingly,      or   unintelligently.”     Commonwealth      v.

Muhammad, 794 A.2d 378, 383 (Pa.Super. 2002) (quoting Commonwealth

v. Stork, 737 A.2d 789, 790 (Pa.Super. 1999)).               To determine whether a

defendant acted knowingly, intelligently, and voluntarily

           we must examine the guilty plea colloquy. The colloquy
           must inquire into the following areas: (1) the nature of the
           charges; (2) the factual basis of the plea; (3) the right to
           trial by jury; (4) the presumption of innocence; (5) the
           permissible range of sentences; and (6) the judge's
           authority to depart from any recommended sentence. This
           Court evaluates the adequacy of the guilty plea colloquy and
           the voluntariness of the resulting plea by examining the
           totality of the circumstances surrounding the entry of that
           plea.

Muhammad, 794 A.2d at 383-84 (internal citations and quotation marks

omitted). Defendants who plead guilty are “bound by [their] statements made

during a plea colloquy, and may not successfully assert claims that contradict

such statements.” Id. at 384.

       We conclude that Leonard’s claim is meritless. 3           Leonard, with the

assistance of counsel, completed and signed a lengthy written guilty plea
____________________________________________


       3The extent of the trial court’s explanation for denying PCRA relief was
set out in its order, which provided as follows:




                                           -4-
J-S54016-17



colloquy, upon which Leonard’s negotiated sentence was written.          In that

colloquy, Leonard acknowledged that he understood the nature of the charges

to which he was pleading, Written Plea Colloquy, 3/7/14, ¶¶ 6-8, that he

____________________________________________


             AND NOW, this 30th day of November, 2016, the Court
          held its hearing yesterday. Both Mr. Leonard and his trial
          lawyer testified. They offered competing versions of the key
          issues.    The Court was forced to make a credibility
          determination. The Court chose to believe the version of
          events authored by the trial lawyer. As said at the hearing,
          the PCRA petition IS DENIED.

             This is a final order and Mr. Leonard does have the right
          to appeal to our Superior Court. If he chooses to do so, he
          must file a Notice of Appeal no later than 30 days from the
          docketing date of this order.

             While he has the right to appeal, the mountain he must
          climb is very tall. The case was a simple choice of who to
          believe. Trial Courts – because of their physical proximity
          to the witnesses – are the best determiner of facts. That is
          exactly what was done here.

Order, 11/30/16. The PCRA court’s opinion, which referred us to the above
order, neither provided more detailed reasoning nor referenced where its
reasoning could be found in the record. Nor did our review of the record reveal
any further reasoning. We remind the PCRA court that Pennsylvania Rule of
Appellate Procedure 1925(a) requires lower courts to “file of record at least a
brief opinion of the reasons for the order, or for the rulings or other errors
complained of, or shall specify in writing the place in the record where such
reasons may be found.” Pa.R.A.P. 1925(a). “Ordinarily[,] the remedy for
non-compliance with [Rule] 1925(a) is a remand to the trial court with
directions that an opinion be prepared and returned to the appellate court.”
Cooke v. Equitable Life Assur. Soc’y of U.S., 723 A.2d 723, 727 (Pa.Super.
1999) (quoting Gibbs v. Herman, 714 A.2d 432, 435 (Pa.Super. 1998)).
However, because “the record in this particular case is sufficient for appellate
review . . ., in the interests of judicial economy[] we shall address the merits
. . . of [this] appeal[].” Gibbs, 714 A.2d at 435 (quoting Duquesne Light
Company v. Woodland Hills Sch. Dist., 700 A.2d 1038, 1045-46
(Pa.Cmwlth. 1997)).


                                           -5-
J-S54016-17



understood the maximum sentences for his convictions, id. ¶ 44, and that the

trial court was not bound by the guilty plea, id. ¶ 58. At the PCRA hearing,

plea counsel testified that he and Leonard “discussed the potential range of

sentences if [Leonard] did not plead guilty” and “what the agreed upon

sentence would be.” N.T., 11/29/16, at 21. Further, it is evident from the

trial court’s comments during the plea hearing that it accepted the factual

basis for the plea presented by the Commonwealth.        N.T., 3/7/14, at 12.

While it is true that the trial court did not ask Leonard about these issues in

its oral colloquy, Leonard acknowledged on the record that he had completed

and signed the written colloquy and had no questions of counsel or court about

anything in the written colloquy.   Id. at 4.   Accordingly, we conclude that

Leonard knowingly, intelligently, and voluntarily entered his plea.

      Because Leonard’s plea was valid, his ineffectiveness claim lacks merit.

Therefore, the PCRA court properly denied the PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2017




                                     -6-